* Corpus Juris-Cyc References: Rewards, 34Cyc, p. 1758, n. 92.
Brasfield, appellant, filed his petition in the circuit court of Monroe county praying the allowance to him of one hundred dollars statutory reward, and setting up that petitioner had, on or about June 30, 1925, arrested and delivered to the sheriff of Monroe county one Lorenzo Jackson, who, at the time of said arrest, was hiding out and fleeing from the officers, and was attempting to *Page 771 
escape when he was apprehended by said petitioner. He alleged that the killing occurred May 10, 1925, about fifty days prior to the arrest. The circuit judge, after hearing the testimony, declined to allow petitioner the statutory reward.
There was no competent evidence that Lorenzo Jackson had ever left his usual haunts, and had been charged with the crime, or that any officer of the law had ever sought to apprehend him. In fact, the proof strongly indicates that Lorenzo Jackson had not fled, nor was attempting to flee.
Appellant said he found Jackson in the home of his mother, and that his mother denied knowledge of him, and that an old woman came out of a room in his mother's home, slamming the door after her, and, being attracted, petitioner found Lorenzo Jackson behind the door and crawling under the bed, and, under the circumstances, arrested him, delivering him to the sheriff of the county. We think the circuit judge correctly determined the facts in this case that Jackson, at the time he was arrested, was not fleeing from arrest.
Counsel for appellant contend seriously here that the facts in the case bring it within the rule announced by Mr. Justice SYKES in Ex parte Austin, 129 Miss. 869, 93 So. 369, where it was said that — "It is uncontradicted that he was in hiding. The manifest purpose of his hiding was, of course, to evade arrest or capture. In the language of the opinion in Ex parte Webb,96 Miss. 9, 49 So. 567, `Whilst due care must be taken to see that these claims for reward are bona fide, the statute must nevertheless be given a liberal construction in aid of parties arresting fleeing homicides.'"
In the Austin case the alleged slayer had been sought by the officers.
In this case there is nothing in the record to show that any note had ever seen taken of the homicide alleged to have been committed by Jackson by the county authorities, or that Jackson had ever fled the country. *Page 772 
In fact, the testimony of appellant was, practically, in its entirety, hearsay testimony, and the fact that Jackson sought to crawl under the bed fifty days after the homicide may arouse strong suspicion that he sought to evade Brasfield, but we cannot say that the circuit judge was wrong in holding that Jackson was, at the time of his arrest, not shown to have been a "fleeing homicide."
Affirmed.